 Case 1:20-cr-00065-H-BU Document 63 Filed 01/22/21                   Page 1 of 3 PageID 124



                              LTNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                       ABILENE DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

                                                            No. 1:20-CR-065-H-BU

IRVIN LEE MCCULLOUGH, JR,

       Defendant.


     ORDER ACCEPTING REPORT AND RECOMMEIYDATION AND ORDER
             REFERRING TIIE ISSUE OF DETENTION TO TI{E
                 UMTED STATES MAGISTRATE JUDGE

       Before the Court are the Notice Regarding Entry of a Plea of Guilty, the Consent     of
the Defendant, and the Report and Recommendation Conceming Plea of Guilty of the

United States Magistrate Judge. As no objections to the Report and Recommendation have

been filed within fourteen days of service in accordance with 28 U.S.C. g 636(b)(1), the

Court accepts and adopts the Report and Recommendation. Accordingly, the Court accepts

the plea of guilty, and McCullough is hereby adjudged guilty of Conspiracy to Distribute

and Possess with Intent to Distribute Five Grams or More of Methamphetamine (Actual) in

vioiation of 21 U.S.C.   $   846. Sentence will be imposed in accordance with the Court's

scheduling order. The Court now refers the issue of mandatory detention pending

sentencing to the Honorable Magistrate Judge John Parker.

1.     Backgrountl

       The Indictment charges a violation of 21 U.S.C.     $ 846,   that is Conspiracy to

Distribute and Possess with Intent to Distribute Five Grams or More of Methamphetamine

(Actual). On December 23, 2020, McCullough pled guiity to the charge(s). The Honorable
    Case 1:20-cr-00065-H-BU Document 63 Filed 01/22/21                            Page 2 of 3 PageID 125



Magistrate Judge John Parker recommended that the plea be accepted. Having accepted

that recommendation, McCullough has now been adjudged guilty of Consptacy to

Distribute and Possess with Intent to Distribute Five Grams or More of Methamphetamine

(Actual).

2.        Legal Standard Governing Mandatory Detention

          Title   18   United States Code, Section 31a3@)(2) mandates detention after a guilty

plea if the offense of conr.iction is among those listed in 18 U.S.C. g 3142(0(1)(A)-(C).

Section 3142(f)(1)(C) requires detention for a defendant adjudged guilty ofan offense for

which a maximum term of imprisonment oflten years or more is prescribed in the

Controlled Substances Act (21 U.S.C. $ 801, et seq.), the Controlled Substances Import and

Export Act (21 U.S.C.         $   951, et seq.), or chapter 705 of titTe 46.

          The offense here,       a   violation of 21 U.S.C.   $ 846, carries a   maximum term of

imprisonment of 20 yearc and is an offense that subjects the defendant to mandatory

detention under Section 3i43(a)(2). See United Statesv. Wright,No.3:16-CR-373-M (30),

2018    WL   1899289, at *6 (N.D. Tex. Apr. 19,2018).

          Section 3143(a)(2) details two exceptions to mandatory detention for defendants

awaiting imposition or execution of a sentence. The defendant must be detained unless

"   (A)(i) the judicial officer finds there is a substantial likelihood that a motion for acquittal or

new ftial will be gtanted; or (ii) an attomey for the Govemment has recommended that no

sentence of imprisonment be imposed on the person; and @) the judicial officer finds by

clear and convincing evidence that the person is not likely to flee or pose a danger to any

other person or the community." Id. Additionally, a person otherwise "subject to detention

under Section 31a3@)(2), and who meets the conditions ofrelease set forth in Section



                                                         2
 Case 1:20-cr-00065-H-BU Document 63 Filed 01/22/21                   Page 3 of 3 PageID 126



3143(aXl) or OXI), may be ordered released, under appropriate conditions, by the judicial

officer, if it is clearly shown that there are exceptional reasons why such person's detention

would not be appropriate.   "   18   U.S.C. $ 3145(c).

       The Court thus refers this matter to the Honorable Magistrate Judge Parker to

determine whether Section 3143(a)(2)'s or Section 3145(c)'s exceptions are satisfied.

3.     Conclusion

       The issue of mandatory detention for this offense is referred to Magistrate Judge

Parker for resolution.

       So ordered on Janvary         ZL ,2027.



                                                          J   S
                                                                      lr
                                                                  WESLEY HENDRIX
                                                                   STATES DISTRICT JUDGE




                                                    .,)
